internal_revenue_service number release date index number --------------------------- ------------------------------ ----------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-131732-09 date date legend company -------------------------------------------------- ----------------------------- date1 state ---------------------- ----------- sub1 -------------------------------------------------- ---------------------------------------- sub2 -------------------------------------------------- ------------------------------------------- trust -------------------------------------------------- ----------------------------------------------------------------------- x --------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts company is incorporated in state on date1 company filed form_2553 election by a small_business_corporation at the time of its election x shares of plr-131732-09 company were held in trust trust made an election to be treated as a qualified_subchapter_s_trust qsst but did not satisfy the qsst requirements company further represents that as of date1 trust qualified to be treated as an electing_small_business_trust esbt due to inadvertence no esbt election was ever made by trust as such trust was an ineligible shareholder and company’s s_corporation_election was never valid company filed forms qualified_subchapter_s_subsidiary qsub election for sub1 and sub2 effective date1 due to company’s invalid election sub1 and sub2’s qsub elections were never valid company represents that there was no intent to make an invalid s_corporation_election and the invalid election was not motivated by tax_avoidance or retroactive tax planning for all taxable years company and company’s shareholders have filed federal tax returns consistent with company qualifying as an s_corporation for all taxable years company has treated sub1 and sub2 as though valid qsub elections were in effect for federal tax purposes in addition company and company’s shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 including bringing trust in compliance with the esbt requirements for all periods during which trust was incorrectly treated as a qsst law and analysis sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides the term qualified_subchapter_s_subsidiary qsub means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that esbts as defined in sec_1361 are eligible s_corporation shareholders sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential plr-131732-09 current beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary that sec_1_1362-4 provides for purposes of sec_1_1362-4 the determination of whether a termination or invalid election was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination or invalid election was inadvertent the fact that the terminating event or invalidity of the election was not reasonably within the control of the corporation and in the case of a termination was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination or invalidity of the election was inadvertent that the commissioner may sec_1_1362-4 provides require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation or qsub during the period specified by the commissioner in the case of stock held by an ineligible shareholder that causes an inadvertent termination or invalid election for an s_corporation under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of the s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may plr-131732-09 require protective adjustments that prevent the loss of any revenue due to the holding of stock by an ineligible shareholder for example a nonresident_alien conclusion based solely upon the representations made and the information submitted we conclude that company’s s_corporation_election was not effective on date1 due to trust being an ineligible shareholder we further conclude that the circumstances resulting in such ineffectiveness were inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 company will be treated as an s_corporation on and after date1 unless company's s_corporation_election is otherwise terminated under sec_1362 and sub1 and sub2 will be treated as qsubs on and after date1 unless sub1 and sub2 otherwise fail to qualify as qsubs under sec_1361 and provided that the following conditions are met within days of the date of this letter the trustee of trust must file an esbt election effective date1 with the appropriate service_center a copy of this letter should be attached to the esbt election in addition the trustee of trust must make appropriate adjustments including filing amended tax returns if any are required for the tax years since date1 to bring trust in compliance with the esbt requirements except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether company otherwise meets the requirements to be an s_corporation or whether trust satisfies the requirements to be an esbt this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative sincerely s james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
